Two orders, Supreme Court, New York County, each entered on July 23, 1971, unanimously affirmed; and respondent shall recover of appellants one bill of $30 costs and disbursements of these appeals. Appellants’ renewed motion on argument of the aforesaid appeals to strike portions of respondent’s brief is denied. The court has not taken any notice of any of the material objected to other than Special Master’s report and the Federal court decision, and as to these, judicial notice is proper. No opinion. Concur — Nunez, J. P., Kupferman, McNally, Tilzer and Eager, JJ.